DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1, 9-11, and 18 have been amended.

Objections to the Claims
Amendments made to claim(s) 1, 9-11, and 18 have overcome the previous objections. Claim(s) 1-22 are no longer objected.

Rejections under 35 USC 112
Previous 112 rejections for Claim(s) 1-10 are now withdrawn as amendments made to claim(s) 1 have overcome the previous 112 rejections.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 01/14/2021 with respect to Claim(s) 1-22 have been fully considered but they are not persuasive. 


Applicant's arguments with respect to Claim(s) 1-22 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.
For further details see the rejections/objections for Claim(s) 1-22 herein.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al. (US 20160336623; hereinafter Nayar) in view of Rouillard et al. (US 5952815).
Regarding claim 1, Nayar teaches in figure(s) 1-16 a process for detecting the presence or absence of an internal fault in an electrochemical cell (para. 83 -  A battery, comprise one or more (e.g., a plurality of) electrochemical cells Individual cells can be electrically coupled to one another in series and/or in parallel; figures 9,10) comprising: 
measuring (@diff-opamps 911,910,912; figure 9) for a measurement time (Cell Voltage vs. test_time in figures 13-14) a voltage difference or a rate of change in voltage difference between a test terminal (terminal 906,908; figure 9) of a first electrochemical cell (cell 901b) and a test terminal (terminal 907,909) of a second electrochemical cell (cell 901c) wherein the test terminals have the same polarity (para. 142 - Differential voltages may be measured at two or more locations differential readings can be taken across proximal and distal ends of the ballast lines 805 and 806, and 906 and 907; figures 8-9); and 
accepting the first electrochemical cell or second electrochemical cell based on the measuring detecting the absence of an internal fault (para. 8 - detecting a failure or fault condition in an electrochemical energy storage device, such as a seal breach, using an electrical signature); or 
discarding (para. 8 - a breached cell is inactivated, cooled, discharged and/or replaced) the first electrochemical cell or second electrochemical cell based on the step (fault 1300/1420 in figures 13-14; para. 8 - detecting a failure or fault condition in an electrochemical energy storage device, such as a seal breach, using an electrical signature) in the electrochemical cell.
Nayar does not teach explicitly wherein an opposite terminal of said first electrochemical cell and an opposite terminal of said second electrochemical cell are connected in common as a common terminal.
However, Rouillard teaches in figure(s) 2 and 15 wherein an opposite terminal (18; figure 2) of said first electrochemical cell (EC8) and an opposite terminal (17) of said second electrochemical cell (EC7) are connected in common as a common terminal (97).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayar by having wherein an opposite terminal of said first electrochemical cell and an opposite terminal of said second electrochemical cell are connected in common as a common terminal as taught by Rouillard in order to provide "a number of electrochemical cells that form an energy storing device which is connected in parallel with an equalizer unit" (col. 2 lines 59-61).

Regarding claim 2, Nayar teaches in figure(s) 1-16 the process of claim 1 further comprising measuring (BMS boards 1001/1010/1020) a voltage difference or a rate of change in voltage difference between the test terminal of: (A) the first (1st cell terminal 1011 in figure 10 or battery 1215 cell 1; figure 12) or the test terminal of the second electrochemical cell (2nd  cell terminal 1021 in figure 10 or battery 1215 cell 2; figure 12), and (B) a test terminal of a third electrochemical cell (3rd  cell terminal 1031 in figure 10 or battery 1215 cell 3; figure 12) for a second measurement time, where the test terminal of the third electrochemical cell is of the same polarity as the test terminal of the first electrochemical cell or the second electrochemical cell.

Regarding claim 3, Nayar teaches in figure(s) 1-16 the process of claim 1, wherein the measurement time is from 1 second to 24 hours (para. 192 - fluctuations in cell voltage during constant current charging, discharging or resting over a period of milliseconds, seconds, and/or minutes), optionally 2 to 3 hours.

Regarding claim 4, Nayar teaches in figure(s) 1-16 the process of claim 1, wherein each of the first electrochemical cell and the second electrochemical cell is a lithium-ion cell (para. 102 - Li∥Pb-Sb cells comprising a lithium-ion).

Regarding claim 5, Nayar teaches in figure(s) 1-16 the process of claim 1, wherein the internal fault is a short (para. 204 - electrical signature can be further indicative of shorting of the negative electrode with the positive electrode; internal leak/short; figure 14).

Regarding claim 6, Nayar teaches in figure(s) 1-16 the process of claim 1, wherein the internal fault is not a short (para. 156 - detect ground fault or leakage current conditions in cells).

Regarding claim 8, Nayar teaches in figure(s) 1-16 the process or claim 1, wherein the first electrochemical cell and the second electrochemical cell are at a same temperature, a same state of charge (para. 165 - all cells are bypassed, at which point, they may have about the same SOC), or both the same temperature and the same state of charge (para. 180 - daughter boards can perform actions that control one or more cells such as, for example, increasing or decreasing temperatures of cells, balancing the voltages and/or SOC of cells or groups of cells (e.g., cell modules)).

Regarding claim 9, Nayar teaches in figure(s) 1-16 the process of claim 1, wherein a common terminal is positive (para. 83 - positive terminal of a first cell can be connected to a positive terminal of a second, and/or additional, cell(s)).

Regarding claim 10, Nayar teaches in figure(s) 1-16 the process of claim 1, wherein the a common terminal is negative (para. 106 -  Individual cells of the plurality can be electrically coupled to one another in series and/or in parallel; figure 10).

Regarding claim 11, Nayar teaches in figure(s) 1-16 a process of detecting the presence or absence of an internal fault in an electrochemical cell (para. 83 -  A battery, comprise one or more (e.g., a plurality of) electrochemical cells Individual cells can be electrically coupled to one another in series and/or in parallel; figure 9) comprising: 
electrically connecting in common (para. 178 - common interconnect negative lead busbars 1033/1021/1011; figures 10,9) a first electrochemical cell terminal with a second electrochemical cell terminal (para. 84 - cells can be arranged in parallel, in series, or both in parallel and in series (C). Further, cell modules, packs, cores, CEs and/or systems can be connected in series and/or in parallel. Interconnections 101 may connect individual cells and/or groups of cells; para. 137 - Each of 901a-901c can comprise or represent one cell or multiple cells in parallel (e.g., each of 901a-901c can be individual cells or parallel strings of cells; figures 1,10); 
measuring (@diff-opamps 911,910,912; figure 9) a voltage of the first electrochemical cell (cell 901b) and the second electrochemical cell (cell 901c) for a measurement time (Cell Voltage vs. test_time in figures 13-14), wherein the measurement time is from 1 minute to 5 days (para. 192 - fluctuations in cell voltage during constant current charging, discharging or resting over a period of milliseconds, seconds, and/or minutes); and 
detecting the presence or absence of a differential voltage (para. 142 - Differential voltages may be measured at two or more locations differential readings can be taken across proximal and distal ends of the ballast lines 805 and 806, and 906 and 907; figures 8-9), or rate of change of differential voltage, between the first electrochemical cell and the second electrochemical cell of less than 1 milliVolt (para. 116 - a maximum allowable spread in cell-to-cell voltage can be determined to be about, or less than about, 1 milli-Volt), optionally less than 100 microVolts, at the measurement time, wherein the presence of a differential voltage or rate of change of differential voltage detects the presence of an internal fault (para. 8 - detecting a failure or fault condition in an electrochemical energy storage device, such as a seal breach, using an electrical signature), or wherein the absence of a differential voltage or rate of change of differential voltage detects the absence of an internal fault.
Nayar does not teach explicitly the first electrochemical cell terminal and second electrochemical cell terminal each being positive or negative.
However, Rouillard teaches in figure(s) 2 and 15 the first electrochemical cell terminal (18; figure 2) and second electrochemical cell terminal (17) each being positive (+ polarity @97) or negative.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayar by having a number of electrochemical cells that form an energy storing device which is connected in parallel with an equalizer unit" (col. 2 lines 59-61).

Regarding claim 12, Nayar teaches in figure(s) 1-16 the process of claim 11 wherein the first electrochemical cell and the second electrochemical cell are of substantially the same state of charge (para. 165 - all cells are bypassed, at which point, they may have about the same SOC).

Regarding claim 13, Nayar teaches in figure(s) 1-16 the process of claim 11 wherein the step of detecting is independent of temperature (para. 113 - emperature of the system varies, by varying the look-up parameter and adjusting current control, the battery management system can enable an accurate mechanism of compensating for impedance mismatch).

Regarding claim 14, Nayar teaches in figure(s) 1-16 the process of claim 11 wherein the differential voltage is due to an internal short of less than 10 microAmperes (para. 116,131 :– ranging 1mV thru 10k resistor ) or a resistance greater than 300,000 Ohms.

Regarding claim 15, Nayar teaches in figure(s) 1-16 the process of claim 11, wherein each of the first electrochemical cell and the second electrochemical cell is a lithium-ion cell (para. 102 - Li∥Pb-Sb cells comprising a lithium-ion).

Regarding claim 16, Nayar teaches in figure(s) 1-16 the process of claim 11, wherein the internal fault is a short (para. 204 - electrical signature can be further indicative of shorting of the negative electrode with the positive electrode; internal leak/short; figure 14).

Regarding claim 17, Nayar teaches in figure(s) 1-16 the process of claim 11, wherein the first electrochemical cell or the second electrochemical cell is a reference cell comprising a known and measured internal fault (para. 111 - the system can derive the impedance at a given temperature using the look-up table) or a known absence of an internal fault.

Regarding claim 18, Nayar teaches in figure(s) 1-16 a system for detecting an internal fault in an electrochemical cell comprising: 
(para. 83 -  A battery, comprise one or more (e.g., a plurality of) electrochemical cells Individual cells can be electrically coupled to one another in series and/or in parallel; figures 9,10), the array comprises 
a first electrochemical cell (cell 901b) having a first terminal (terminal 906,908; figure 9) and a first opposite terminal; and 
a second electrochemical cell (cell 901c) having a second terminal (terminal 907,909) and a second opposite terminal; and 
a voltage measurement device (@diff-opamps 911,910,912 with processor 904; figure 9 or daugterboards 1001/1010/1020; para. 180-181 :- voltage, current and temperature measurements made by a daughter board; para. 142 - Differential voltages may be measured at two or more locations differential readings can be taken across proximal and distal ends of the ballast lines 805 and 806, and 906 and 907; figures 8-9); 
wherein 
the first terminal and the second terminal are connected in common (connected by transistor 914 in figure 9), optionally to a single bus (single busbar connection 1033 in figure 10); 
the first opposite terminal and the second opposite terminal each in open circuit (para. 48-49 :- CE contains cores that are connected in parallel with appropriate bypass electronic circuitry, thus enabling a core to be disconnected while continuing to allow the other cores to store and return energy; para. 54 - open circuit voltage” or “OCV,” as used herein, generally refers to the voltage of a cell (e.g., fully or partially charged) when it is disconnected from any circuit or external load i.e., when no current is flowing through the cell; figures 9-11); and 
the voltage measurement device (904,910,911,912 or 1101,1020) is electrically connectable or connected (connected - terminals or connection 1032; figures 9,10) to the first opposite terminal and the second opposite terminal.
Nayar does not teach explicitly the first terminal and the second terminal having a common polarity.
However, Rouillard teaches in figure(s) 2 and 15 the first terminal (18; figure 2) and the second terminal (17) having a common polarity (+ polarity @97).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayar by having the first terminal and the second terminal having a common polarity as taught by Rouillard in order to provide "a number of electrochemical cells that form an energy storing device which is connected in parallel with an equalizer unit" (col. 2 lines 59-61).

Regarding claim 19, Nayar teaches in figure(s) 1-16 the system of claim 18, wherein the array comprises two to ten electrochemical cells (3 cells in figure 9).

Regarding claim 20, Nayar teaches in figure(s) 1-16 the system of claim 18, wherein the array further comprises a reference cell (para. 151 -  voltage produced by the thermocouple can be compared with a reference voltage; para. 142 - A voltage drop measurement can be made across two power transmitting wire routes via secondary, un-loaded, voltage sense leads to measure the losses and automatically adjust the current controlling device to make up for the difference.) having a reference terminal and an opposite reference terminal.

Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar in view of Rouillard, and further in view of Fisher et al. (US 20130029245).
Regarding claim 7, Nayar teaches in figure(s) 1-16 the process of claim 1, 
Nayar does not teach explicitly wherein the first electrochemical cell or the second electrochemical cell is a reference cell comprising a known and optionally measured presence of an internal fault or a known absence of an internal fault.
However, Fisher teaches in figure(s) 1-8 wherein the first electrochemical cell or the second electrochemical cell is a reference cell comprising a known and optionally measured presence of an internal fault or a known absence of an internal fault (para. 45 - differential voltage may be compared to either (i) a reference value in a look up table and/or (ii) to measured differences in voltages between other interconnects in the stack.).
Nayar by having wherein the first electrochemical cell or the second electrochemical cell is a reference cell comprising a known and optionally measured presence of an internal fault or a known absence of an internal fault as taught by Fisher in order to provide "A measurement device for measuring voltages along a linear array of voltage sources, such as a fuel cell stack, includes at least one movable contact or non-contact voltage probe that measures a voltage of an array element … voltage of fuel cell stack elements is measured relative to a common reference." (abstract, clm. 19).

Claim(s) 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar in view of Rouillard, and further in view of Marshall et al. (US 4647860).
Regarding claim 22, Nayar teaches in figure(s) 1-16 the system of claim 18, 
Nayar does not teach explicitly wherein the voltage measurement device comprises a high resolution voltage measurement device having a 1 microvolt or less than 1 microvolt resolution.
However, Marshall teaches in figure(s) 1-5 wherein the voltage measurement device comprises a high resolution voltage measurement device having a 1 microvolt or less than 1 microvolt resolution (col. 1 lines 5-10 :- Standard voltage reference cells vary in voltage output when measured in the microvolt and nanovolt range.).
Nayar by having wherein the voltage measurement device comprises a high resolution voltage measurement device having a 1 microvolt or less than 1 microvolt resolution as taught by Marshall in order to provide "performing standard cell intercomparisons  An operator selects two cells in order to compare their relative voltage values." (abstract).

Allowable Subject Matter

Claim(s) 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior arts of record do not fairly teach or suggest “ wherein the first terminal, the second terminal, and the reference terminal are connected in common; and the voltage measurement device is electrically connectable or connected to the first terminal and the reference terminal, or the voltage measurement device is electrically connectable or connected to the second terminal and the reference terminal.” including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868